       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 1 of 20




      In the United States Court of Federal Claims
                                    No. 16-1624L; No. 17-1931L
                                     Filed: October 30, 2018

  * * * * * * * * * * * * * * *              *
                                             *
  REINALDO CASTILLO, et al.,                 *
                                             *
                      Plaintiffs,            *
               v.                            *
                                             *
  UNITED STATES,                             *
                                             *         Motions for Reconsideration;
                      Defendant.             *         Rails to Trails; Centerline
                                             *         Presumption; Florida State
  * * * * * * * * * * * * * * *              *         Law.
  NELSON MENENDEZ, et al.,                   *
                                             *
                      Plaintiffs,            *
               v.                            *
                                             *
  UNITED STATES,                             *
                                             *
                      Defendant.             *
                                             *
  * * * * * * * * * * * * * * *              *

      Lindsay S.C. Brinton, Arent Fox, LLP, Clayton, MO, for plaintiffs. With her were
Mark F. Hearne, II, Meghan S. Largent, Stephen S. Davis, Abram J. Pafford, Arent
Fox, LLP, Washington, D.C.

      Davené D. Walker, Trial Attorney, Environment & Natural Resources Section,
Department of Justice, Washington, D.C., for defendant. With her was Jeffrey H. Wood,
Acting Assistant Attorney General, Environment & Natural Resources Division,
Department of Justice, Washington, D.C.
        Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 2 of 20



                                       OPINION

HORN, J.

        On June 29, 2018, this court issued its Opinion in Reinaldo Castillo, et al. v. United
States, No. 16-1624L (Castillo),1 and Nelson Menendez, et al. v. United States, No. 17-
1931L (Menendez),2 denying the Castillo and Menendez plaintiffs’ cross-motions for
summary judgment and granting defendant’s cross-motions for summary judgment. See
Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. 707, 742 (2018). The facts
of the June 29, 2018 Opinion are incorporated into this Opinion with some of the most
relevant facts repeated below. The Castillo and Menendez plaintiffs were landowners in
Miami Dade County, Florida, who alleged that the United States government effected
takings of their reversionary interests in a strip of land underlying a railroad line through
the operation of the National Trails System Act, 16 U.S.C. § 1241 et seq. (2012). On July
2, 2018, the United States Court of Federal Claims Clerk’s Office entered judgment in
favor of defendant in both the Castillo and Menendez cases and both cases were
dismissed. On July 30, 2018, the plaintiffs in both cases filed identical motions for
reconsideration under Rule 59(a) and Rule 60(b) of the Rules of the United States Court
of Federal Claims (RCFC) (2018) of the court’s June 29, 2018 Opinion and July 2, 2018
judgments entered in Castillo and Menendez.




1The plaintiffs in Castillo were as follows: Gonzalo Padron Marino, Mayda Rotella and
Julia Garcia, parcel number 01–4002–002–0220; Shops on Flager Inc., parcel number
01–4002–002–1780; Jose F. and Dora A. Dumenigo, parcel number 01–4002–002–1730;
Humberto J. and Josefa Marcia Diaz, parcel number 01–4002–002–1720; Luis Crespo,
parcel number 01–4002–002–1650; Jose Luis and Grace Barsello Napole, parcel number
01–4002–002–1640; Bernardo D. and Norma A. Manduley, parcel number 01–4002–
002–1630; Danilo A. and Dora Rodriguez, parcel number 01–4002–002–1610; Avimael
and Odalys Arevalo, parcel number 01–4002–002–1600; Dalia Espinosa, Daniel
Espinosa and Sofira Gonzalez, parcel number 01–4002–002–1580; Lourdez Rodriguez,
parcel number 01–4002–001–1370; Alberto Perez, parcel number 01–4002–001–1380;
Mayra Lopez, parcel number 01–4002–001–1390; Niraldo Hernandez Padron and
Mercedes Alina Falero, parcel number 01–4002–001–1400; Luisa Palencia and Xiomara
Rodriguez, parcel number 01–4002–001–1410; Reinaldo F. Castillo, parcel number 01–
4002–001–1430; Hugo E. and Concepcion V. Diaz as Co–Trustees of the Diaz Family
Revocable Trust, parcel number 01–4002–001–1440; South American Tile, LLC, parcel
number 01–4002–001–1450; and Gladys Hernandez, parcel number 01–4002–001–
1460.
2The plaintiffs in Menendez were as follows: Jose Martin Martinez and Norma del Socorro
Gomez, parcel number 01–4002–002–1710; Nelson Menendez and Osvaldo Borras, Jr.,
parcel number 01–4002–002–1690; and Luis R. Schmidt, parcel number 01–4002–002 –
1660.


                                              2
        Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 3 of 20



                                      BACKGROUND

        In its June 29, 2018 Opinion, this court analyzed whether the Castillo and
Menendez plaintiffs were entitled to summary judgment on their claims that defendant
took their reversionary interests in a strip of land underlying a railroad line once operated
by the Florida East Coast Railway (the railroad corridor) without just compensation. See
Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 710-11. The Florida East
Coast Railway acquired property interests in the railroad corridor over time through
various conveyances, resulting in a railroad corridor “comprised of four unequally sized
and separate rights-of-way and a strip of land resulting from a written deed, that when
combined, span 100 feet wide.” Id. at 711. The railroad corridor runs north to the south
and sits directly west of discrete parcels of land belonging to the Castillo and Menendez
plaintiffs. See id.

        The parties in Castillo and Menendez disputed whether any of the plaintiffs owned
the land underlying the railroad corridor. To ultimately succeed on their takings claims, as
the moving parties, the Castillo and Menendez plaintiffs had the burden to establish that
they had a cognizable property interest in the railroad corridor. See id. at 726 (citing Am.
Pelagic Fishing Co. v. United States, 379 F.3d 1363 (Fed. Cir.), reh’g en banc denied
(Fed Cir. 2004), cert. denied, 545 U.S. 1139 (2005)). It was undisputed that the Castillo
and Menendez plaintiffs are landowners who each own a parcel of land that is adjacent
to the railroad corridor. It was also undisputed that majority of the railroad corridor at issue
was an easement granted to the Florida East Coast Railway. 3 Defendant, however,
attached to its motions for summary judgment in Castillo and Menendez the subdivision
plats for the two subdivisions in which the Castillo and Menendez plaintiffs each owned a
discrete parcel of land. Defendant argued that, based on the two subdivision plats, which
excluded the land underlying the railroad corridor from the legal description of the
subdivisions, the subdivision developers, who were the Castillo and Menendez plaintiffs’
predecessors-in-interest, did not own any of the railroad corridor and, therefore, plaintiffs
did not own any of the railroad corridor. The Castillo and Menendez plaintiffs argued that,
because the subdivision plat maps did not sufficiently rebut a presumption under Florida
State law that landowners adjacent to an easement own to the center of that easement,
plaintiffs owned to the center of the railroad corridor. The Castillo and Menendez plaintiffs
argued that because they owned to the center of the railroad corridor, they were entitled
to summary judgment on this issue.

       In its June 29, 2018 Opinion, this court noted that generally under Florida State
law, there is a rebuttable presumption that a landowner who owns a discrete parcel of
3 There was one portion of the railroad corridor that the Florida East Coast Railway
obtained through a written deed from Mary and G.F. Holman in 1923. See Castillo et al.;
Menendez et al. v. United States, 138 Fed. Cl. at 710. In its June 29, 2018 Opinion, this
court found that the Florida East Coast Railway obtained title to this portion of the railroad
corridor via the 1923 Holman deed, and, thus, none of the Castillo and Menendez plaintiffs
had a property interest in this portion of the railroad corridor. See id. at 734. The Castillo
and Menendez plaintiffs do not seek reconsideration of the court’s June 29, 2018 holding
as to the Holman deed.

                                               3
        Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 4 of 20



land adjacent to an easement owns to the center of the easement. See Castillo et al.;
Menendez et al. v. United States, 138 Fed. Cl. at 736. The court further discussed that a
presumption of ownership based on the centerline presumption “can be rebutted, for
example, by evidence that the grantor did not own the land underlying the easement at
issue, or, if there was ownership of such land, evidence that the grantor clearly reserved
title to the land, such that the adjoining landowner would have no interest in the
easement.” Id. at 738.

       Regarding the takings claims for the nine Castillo plaintiffs who each own a parcel
of land in the Zena Gardens subdivision, this court stated in its June 29, 2018 Opinion
that

       these nine Castillo plaintiffs took title to their discrete parcel of land with
       reference to the Zena Gardens subdivision plat. Under Florida law, when a
       party takes title by reference to a “recorded plat,” “all restrictions,
       easements, and reserved rights that appear on the plat are incorporated in
       the instruments of conveyance as if though the same had been recited in
       the instruments.” Peninsular Point, Inc. v. South Georgia Dairy Co–op, 251
       So. 2d [690, 693 (Fla. Dist. Ct. App. 1971)]; see also McCorquodale v.
       Keyton, 63 So. 2d 906, 910 (Fla. 1953); Miami–Dade County v. Torbert, 69
       So. 3d 970, 973 (Fla. Dist. App. Ct. 2011) (“If a landowner plats or
       subdivides his land into lots or blocks, lays off streets and other public ways,
       designates portions of the land [as] parks, playgrounds, and similar facilities
       and then conveys lots with reference to the plat, he is bound by the plat and
       representations he has made.”). Thus, the representations made in the
       Zena Gardens plat are applied to the Castillo plaintiffs as if incorporated in
       plaintiffs’ respective deeds.

Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 738-39. This court noted
that the Zena Gardens plat states that Louis and Rebecca Merwitzer are

       owners of the S.E. ¼ of the S.E. ¼ of Section 2, Township 54 South, Range
       40 East, Miami Dade County, Florida, excepting therefrom a strip of land off
       the westerly side [of the Zena Gardens subdivision] which is the right of way
       of the Okeechobee–Miami Extension of the Florida East Coast Railway,
       have caused to be made the attached plat entitled future planting, trees and
       shrubbery there on are hereby dedicated to the perpetual use of the Public
       for proper purposes reserving to the said Louis Merwitzer and Rebecca
       Merwitzer, his wife, their heirs, successors or assigns, the reversion or
       reversions thereof whenever discontinued by law.

Id. at 739-40 (emphasis in original). This court also stated that:

       The plat makes a specific point to “except[ ]” the railroad corridor from the
       description of land platted in the Zena Gardens subdivision, which is the
       same platted subdivision that includes the nine parcels which were each


                                              4
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 5 of 20



      transferred to the nine Castillo plaintiffs. Thus, based on the language of the
      plat, the railroad corridor is not included in the Zena Gardens subdivision.
      Furthermore, as depicted on the Zena Gardens plat, none of the parcels
      belonging to the nine Castillo plaintiffs extend onto the railroad corridor but,
      instead, end at the edge of the railroad corridor. Additionally, there is
      another paragraph in the plat in which the Merwitzers dedicate various
      areas of their subdivision to public use. Notably, this paragraph does not
      reference the railroad corridor. According to Florida State law:

             Every plat of a subdivision filed for record must contain a
             dedication by the owner or owners of record. The dedication
             must be executed by all persons, corporations, or entities
             whose signature would be required to convey record fee
             simple title to the lands being dedicated in the same manner
             in which deeds are required to be executed. All mortgagees
             having a record interest in the lands subdivided shall execute,
             in the same manner in which deeds are required to be
             executed, either the dedication contained on the plat or a
             separate instrument joining in and ratifying the plat and all
             dedications and reservations thereon.

      FLA. STAT. § 177.081 (2017).

      The Zena Gardens’ dedication states:

             The Streets, Avenues and Terrace as shown together with all
             existing and future planting, trees and shrubbery there on are
             hereby dedicated to the perpetual use of the Public for proper
             purposes reserving to the said Louis Merwitzer and Rebecca
             Merwitzer, his wife, their heirs, successors or assigns, the
             reversion or reversions thereof whenever discontinued by law.

      The Merwitzers explicitly dedicate various areas of their subdivision, which
      are generally used for transportation, such as “Streets” and “Avenues,” for
      public use. The Merwitzers, however, do not mention the railroad corridor,
      which based on the record before the court was in use by the Florida East
      Coast Railway at the time the plat was created. Thus, the absence of the
      railroad corridor in the plat’s dedication confirms that the railroad corridor
      was not intended to be considered part of the subdivision properties which
      were eventually transferred to the nine Castillo plaintiffs.

Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 740. This court then
concluded:

      Because the original Zena Gardens subdivision owners did not include the
      railroad corridor as part of their platted subdivision, the Zena Gardens


                                             5
        Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 6 of 20



       subdivision owners did not intend to pass title to the railroad corridor to the
       grantees of the subdivision parcels adjacent to the railroad corridor. Thus,
       any potential presumption that the following nine Castillo plaintiffs, (1)
       Lourdez Rodriguez, (2) Alberto Perez, (3) Mayra Lopez, (4) Niraldo
       Hernandez Padron and Mercedes Alina Falero, (5) Luisa Palencia and
       Xiomara Rodriguez, (6) Reinaldo F. Castillo, (7) Hugo E. and Concepcion
       V. Diaz as Co–Trustees of the Diaz Family Revocable Trust, (8) South
       American Tile, LLC, and (9) Gladys Hernandez, who own discrete parcels
       in Zena Gardens, own to the center of the railroad corridor is rebutted.
       Furthermore, because the Zena Gardens plat did not include the railroad
       corridor, the nine Castillo plaintiffs’ parcels do not include any of the land
       underlying the railroad corridor. Without a cognizable interest in the railroad
       corridor, the nine Castillo plaintiffs’ takings claim as to the portion of the
       railroad corridor obtained through the four condemnation proceedings in
       1924 by the Florida East Coast Railway fails. See Am. Pelagic Fishing Co.
       v. United States, 379 F.3d at 1372 (“If the claimant fails to demonstrate the
       existence of a legally cognizable property interest, the courts [sic] task is at
       an end.” (citing Maritrans Inc. v. United States, 342 F.3d [1344, 1352 (Fed.
       Cir. 2003)])).

Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 740.

        Regarding the takings claims for the ten Castillo and three Menendez plaintiffs,
who each own a parcel of land in the Princess Park Manor subdivision, this court stated
in its June 29, 2018 Opinion that each of these plaintiffs

       own a discrete parcel of land in the Princess Park Manor subdivision and
       took title to their discrete parcel of land in reference to the Princess Park
       Manor plat. Thus, any representations contained within the Princess Park
       Manor plat are applied to the ten Castillo and three Menendez plaintiffs as
       if they were contained in these plaintiffs’ respective deeds. See Peninsular
       Point, Inc. v. South Georgia Dairy Co–op, 251 So. 2d at 693; see also
       McCorquodale v. Keyton, 63 So. 2d 906, 910 (Fla. 1953); Miami–Dade
       Cnty. v. Torbert, 69 So. 3d 970, 973 (Fla. Dist. App. Ct. 2011).

Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 740. The Princess Park
Manor subdivision plat states that Erving and Harriett Moss are the

       owners of the South ½ of the N.E. 1/4s South of the Canal and East of the
       Florida East Coast Right–of–Way, located in Sec. 2 TWP.54 South, RGE.
       40 East, Dade County, Florida; being the land East of the Florida East coast
       Right–of–Way and between Flagler Street and the Tamiami Canal and
       extending East to Ludlum Road, ALSO The West ½ of the Northeast ¼ of
       the Southeast ¼ less the Florida East Coast Right–of–Way all in Sec. 2
       Township 54 South RGE.40 East, Dade County, Florida, said Florida East
       Coast Right–of–Way being the right-of-way of the Okeechobee Miami


                                              6
        Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 7 of 20



       Extension of the Florida East Coast Railway, have caused to [be] made the
       attached Plat entitled “PRINCESS PARK MANOR”

Id. at 741 (emphasis and capitalization in original). This court then reasoned:

       [B]ased on the language of the plat, the railroad corridor is not included in
       the platted subdivision. Furthermore, as depicted on the Princess Park
       Manor plat, none of the parcels belonging to the ten Castillo and three
       Menendez plaintiffs extend onto the railroad corridor but, instead, end at the
       edge of the railroad corridor.

              Additionally, the section of the Princess Park Manor plat in which the
       Mosses dedicate various platted streets and alleys to public use, does not
       mention the railroad corridor. In particular, the Princess Park Manor plat
       states that:

              The Streets, Avenues, Roads, Terraces, Courts and Alleys as
              shown together with all existing and future planning, trees and
              shrubbery thereon are hereby dedicated to the perpetual use
              of the public for proper purposes, reserving to the said
              ERVING A.MOSS and HARRIETT E.MOSS, his wife, their
              heirs; successors or assigns, the reversion or reversions
              thereof whenever discontinued by law.

       (capitalization in original). The Mosses explicitly dedicate various areas of
       its subdivision which are generally used for transportation, such as
       “Streets,” “Avenues,” “Roads,” and “Alleys,” for public use. The Mosses,
       however, do not mention the railroad corridor, which based on the record
       before the court was in use by the Florida East Coast Railway at the time
       the plat was created. Thus, the absence of the railroad corridor in the plat’s
       dedication confirms that the railroad corridor was not intended to be
       considered part of the subdivision properties which were eventually
       transferred to the ten Castillo and three Menendez plaintiffs.

               Because the original Princess Park Manor subdivision owners did
       not include the railroad corridor as part of their platted subdivision, the
       Princess Park manor subdivision owners did not intend to pass title to the
       railroad corridor to the grantees of the subdivision parcels adjacent to the
       railroad corridor. Thus, any potential presumption that the following ten
       Castillo plaintiffs, (1) Luis Crespo, (2) Jose Luis and Grace Barsello Napole,
       (3) Bernardo D. and Norma A. Manduley, (4) Danilo A. and Dora Rodriguez,
       (5) Avimael and Odalys Arevalo, (6) Dalia Espinosa, Daniel Espinosa, and
       Sofira Gonzalez, (7) Humberto J. and Josefa Marcia Diaz, (8) Jose F. and
       Dora A. Dumenigo, (9) Shops on Flagler Inc., and (10) Gonzalo Padron
       Marino, Julia Garcia and Mayda Rotella, and three Menendez plaintiffs, (1)
       Luis Schmidt, (2) Jose Martin Martinez, and (3) Nelson Menendez and


                                             7
        Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 8 of 20



       Osvaldo Borras, Jr., own to the center of the railroad corridor is rebutted.
       Furthermore, because the Princess Park Manor plat did not include the
       railroad corridor, the parcels belonging to these ten Castillo and three
       Menendez plaintiffs do not include any of the land underlying the railroad
       corridor. Without a cognizable interest in the railroad corridor, the ten
       Castillo and three Menendez plaintiffs’ takings claim as to the portion of the
       railroad corridor obtained through the four condemnation proceedings in
       1924 fails. See Am. Pelagic Fishing Co. v. United States, 379 F.3d at 1372;
       Maritrans Inc. v. United States, 342 F.3d at 1352.

Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 741-42.

       The Castillo and Menendez plaintiffs now seek reconsideration of the court’s June
29, 2018 Opinion pursuant to RCFC 59(a) and of the court’s July 2, 2018 judgments
entered in Castillo and Menendez pursuant to RCFC 60(b). In their respective motions
for reconsideration, the Castillo and Menendez plaintiffs challenge “whether this Court
correctly applied Florida law and, specifically, whether this Court correctly applied the
centerline presumption and the strips-and-gore doctrine[4] to the facts of this case.” The


4 As the Supreme Court of Florida in Rogers v. United States, 184 So. 3d 1087,1097-98
(2015) stated:

       [a]s applied to a railroad right of way, the “strips and gores” doctrine has
       been explained as follows:

              The presumption is that a deed to a railroad or other right of
              way company (pipeline company, telephone company, etc.)
              conveys a right of way, that is, an easement, terminable when
              the acquirer’s use terminates, rather than a fee simple.
              Transaction costs are minimized by undivided ownership of a
              parcel of land, and such ownership is facilitated by the
              automatic reuniting of divided land once the reason for the
              division has ceased. If the railroad holds title in fee simple to
              a multitude of skinny strips of land now usable only by the
              owner of the surrounding or adjacent land, then before the
              strips can be put to their best use there must be expensive
              and time-consuming negotiation between the railroad and its
              neighbor—that or the gradual extinction of the railroad’s
              interest through the operation of adverse possession. It is
              cleaner if the railroad’s interest simply terminates upon the
              abandonment of railroad service. A further consideration is
              that railroads and other right of way companies have eminent
              domain powers, and they should not be encouraged to use
              those powers to take more than they need of another person’s
              property—more, that is, than a right of way. But all this said,
              there is nothing to prohibit a farmer or other landowner from

                                             8
        Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 9 of 20



Castillo and Menendez plaintiffs also argue in their motions for reconsideration that, “to
the extent this Court believes ‘there is a substantial ground for difference of opinion,’” on
whether, under Florida State law, the “owners of these plats held title to the centerline of
the land encumbered by the right-of-way easement,” the plaintiffs ask “this Court to
consider issuing an interlocutory order to the Federal Circuit with a request that the
Federal Circuit certify this question to the Florida Supreme Court.” The Castillo and
Menendez plaintiffs do not seek reconsideration of this court’s finding that the plaintiffs
lacked a cognizable property interest in the portion of the railroad corridor conveyed to
the Florida East Coast Railway, the operator of the railroad, by G.F. and Mary Holman
through a warranty deed in 1923.

        The Castillo and Menendez plaintiffs attached two declarations to their motions for
reconsideration, which the plaintiffs had not previously submitted to the court when
briefing their motions for summary judgment, which were decided in the court’s June 29,
2018 Opinion. The first declaration is signed by Dale A. Whitman, a Professor Emeritus
of Law at the University of Missouri, who notes in his declaration that the “focus of my
teaching and research for the past 50 years has been property, real estate finance, and
land use planning.” The second declaration is signed by Christopher Smart, a Florida
barred-attorney and “chair of The Real Property and Probated Trust Law Section of the
Florida Bar’s Title Issues and Standards Committee.” The Castillo and Menendez
plaintiffs also attached a copy of three sections of the 2012 Florida Uniform Title
Standards to their motions for reconsideration, a copy of a deed dated January 16, 1950
between Erving and Harriett Moss and Princess Park Manor, Inc., a copy of a deed dated
October 29, 1947 between Louis and Rebecca Merwitzer and Zena Gardens, Inc., and
copies of what appear to be the same subdivision plats for Zena Gardens and Princess
Park Manor that the government attached to its earlier cross-motions for summary
judgment in Castillo and Menendez. As with the two declarations, the sections from the
2012 Florida Uniform Title Standards and the two deeds attached to the Castillo and
Menendez motions for reconsideration were not previously submitted by the Castillo and
Menendez plaintiffs when briefing their motions for summary judgment in the above-
captioned cases.

        Subsequent to filing their motions for reconsideration, on August 6, 2018, the
Castillo and Menendez plaintiffs also filed identical notices of additional authority in
support of their motions for reconsideration. Attached to the notices of additional authority
is the chain-of-title for the parcel of land currently owned by Castillo plaintiff Reinaldo
Castillo and the chain-of-title for the parcel of land currently owned by Menendez plaintiff
Nelson Menendez. The plaintiffs, without explanation, did not attach to the notices of
additional authority the chains-of-title for the parcels of land currently owned by the
remaining eighteen Castillo plaintiffs and remaining two Menendez plaintiffs in the above-
captioned cases.

              selling outright to the railroad a strip of land for the railroad’s
              tracks . . . .

Id. (quoting Penn Cent. Corp. v. U.S. R.R. Vest Corp., 955 F.2d 1158, 1160 (7th Cir.
1992)).

                                              9
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 10 of 20




        On August 15, 2018, defendant responded to the Castillo and Menendez plaintiffs’
motions for reconsideration. Defendant argues that the motions for reconsideration
should be denied because “the court’s rejection of plaintiffs’ legal arguments does not
constitute ‘manifest injustice’ or ‘clear error’ warranting reconsideration.” Defendant also
argues that “plaintiffs’ disagreement with the court’s interpretation of the centerline
presumption under Florida law does not provide a basis for their untimely request for
certification to the Florida Supreme Court.”

       On August 20, 2018, the Castillo and Menendez plaintiffs filed replies in support of
their motions for reconsideration, reiterating that the court misapplied the centerline
presumption. The Castillo and Menendez plaintiffs also reiterate in their replies that if the
court “has any doubt about the applicability of the centerline presumption,” that the court
“should certify this issue for interlocutory appeal and certification to the Florida Supreme
Court.”

                                       DISCUSSION

        Reconsideration of a judgment is not intended to permit a party to retry its case
when it previously was afforded a full and fair opportunity to do so. The United States
Court of Appeals for the Federal Circuit has stated that “[t]he decision whether to grant
reconsideration lies largely within the discretion of the [trial] court. See Yuba Nat. Res.,
Inc. v. United States, 904 F.2d 1577, 1583 (Fed. Cir.), reh’g denied (Fed. Cir. 1990); see
also Carter v. United States, 207 Ct. Cl. 316, 318, 518 F.2d 1199, 1199 (1975), cert.
denied, 423 U.S. 1076, reh’g denied, 424 U.S. 950 (1976); CanPro Invs. Ltd. v. United
States, 131 Fed. Cl. 528, 531 (2017); Osage Tribe of Indians of Okla. v. United States,
97 Fed. Cl. 345, 348 (2011) (discussing RCFC 59(a) and RCFC 60(b)); Oenga v. United
States, 97 Fed. Cl. 80, 83 (2011) (discussing RCFC 59(a)); Webster v. United States, 92
Fed. Cl. 321, 324, recons. denied, 93 Fed. Cl. 676 (2010) (discussing RCFC 60(b)); Alpha
I, L.P. ex rel. Sands v. United States, 86 Fed. Cl. 126, 129 (2009) (discussing RCFC 54(b)
and 59(a)); Banks v. United States, 84 Fed. Cl. 288, 291-92 (2008) (discussing RCFC
54(b) and 59(a)); Corrigan v. United States, 70 Fed. Cl. 665, 667-68 (2006) (discussing
RCFC 59(a)); Tritek Techs., Inc. v. United States, 63 Fed. Cl. 740, 752 (2005); Keeton
Corr., Inc. v. United States, 60 Fed. Cl. 251, 253 (2004) (discussing RCFC 59(a)); Paalan
v. United States, 58 Fed. Cl. 99, 105 (2003), aff’d, 120 F. App’x 817 (Fed. Cir.), cert.
denied, 546 U.S. 844 (2005); Citizens Fed. Bank, FSB v. United States, 53 Fed. Cl. 793,
794 (2002) (discussing RCFC 59(a)).

        “Motions for reconsideration must be supported ‘by a showing of extraordinary
circumstances which justify relief.’” Caldwell v. United States, 391 F.3d 1226, 1235 (Fed.
Cir. 2004) (quoting Fru-Con Constr. Corp. v. United States, 44 Fed. Cl. 298, 300 (1999))
(discussing RCFC 59(a)), reh’g en banc denied (Fed. Cir.), cert. denied, 546 U.S. 826
(2005); see also Fiskars, Inc. v. Hunt Mfg. Co., 279 F.3d 1378, 1382 (Fed. Cir. 2002)
(“Rule 60(b)(6) is available only in extraordinary circumstances and only when the basis
for relief does not fall within any of the other subsections of Rule 60(b).” (citing Marquip,
Inc. v. Fosber Am., Inc., 198 F.3d 1363, 1370 (Fed. Cir. 1999), reh’g denied (Fed. Cir.


                                             10
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 11 of 20



2000))); Provident Sav. Bank v. Popovich, 71 F.3d 696, 700 (7th Cir. 1995)); Oenga v.
United States, 97 Fed. Cl. at 83; Seldovia Native Ass’n Inc. v. United States, 36 Fed. Cl.
593, 594 (1996) (discussing RCFC 59(a)), aff’d, 144 F.3d 769 (Fed. Cir. 1998). Generally,
“[t]he cases seem to make [a] fault/no fault distinction the controlling factor in determining
whether extraordinary circumstances will be found or not. In a vast majority of cases
finding that extraordinary circumstances do exist so as to justify relief, the movant is
completely without fault . . . .” 12 JOSEPH T. MCLAUGHLIN AND THOMAS D. ROWE, JR.,
MOORE’S FEDERAL PRACTICE § 60.48[3][b] (3rd ed. 2008) (discussing RCFC 60(b)(6)); see
also Amado v. Microsoft Corp., 517 F.3d 1353, 1363 (2008) (citing Pioneer Inv. Servs.
Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 393 (1993)) (discussing RCFC
60(b)(6)).

        Courts must address reconsideration motions with “exceptional care.” Carter v.
United States, 207 Ct. Cl. at 318, 518 F.2d at 1199; see also Global Comput. Enters. v.
United States, 88 Fed. Cl. 466, 468 (2009) (discussing RCFC 59(a)). “The three primary
grounds that justify reconsideration are: ‘(1) an intervening change in the controlling law;
(2) the availability of new evidence; and (3) the need to correct clear error or prevent
manifest injustice.’” Del. Valley Floral Grp., Inc. v. Shaw Rose Nets, LLC, 597 F.3d 1374,
1383 (Fed. Cir. 2010); see also Griffin v. United States, 96 Fed. Cl. 1, 7 (2010) (discussing
RCFC 59(a)), mot. to amend denied, appeal dismissed, 454 F. App’x 899 (Fed. Cir. 2011);
Totolo/King Joint Venture v. United States, 89 Fed. Cl. 442, 444 (2009) (quoting Stockton
E. Water Dist. v. United States, 76 Fed. Cl. 497, 499 (2007), aff’d in part, vacated in part,
rev’d in part on other grounds, 583 F.3d 1344 (Fed. Cir. 2009)) (discussing RCFC 59(a)),
appeal dismissed, 431 F. App’x 895 (Fed. Cir.), reh’g denied (2011); Dairyland Power
Coop. v. United States, 90 Fed. Cl. 615, 652 (2009) (discussing RCFC 59(a)), recons.
denied, No. 04-106C, 2010 WL 637793 (Fed. Cl. Feb. 22, 2010), aff’d in part, vacated in
part on other grounds, 645 F.3d 1363 (Fed. Cir. June 24, 2011); Matthews v. United
States, 73 Fed. Cl. 524, 526 (2006) (citations omitted) (discussing RCFC 59); Prati v.
United States, 82 Fed. Cl. 373, 376 (2008) (discussing RCFC 59(a)), aff’d, 603 F.3d 1301
(Fed. Cir.), reh’g en banc denied (2010), cert. denied, 562 U.S. 1139 (2011). “Manifest,”
as in “manifest injustice,” is “understood as clearly apparent or obvious.” Cyios Corp. v.
United States, 124 Fed. Cl. 107, 113 (2015) (internal quotation marks omitted); see also
Lee v. United States, 130 Fed. Cl. 243, 252 (2017), aff’d, 895 F.3d 1363 (Fed. Cir. 2018);
Ammex, Inc. v. United States, 52 Fed. Cl. 555, 557 (2002) (discussing RCFC 59), aff’d,
384 F.3d 1368 (Fed. Cir. 2004), cert. denied, 544 U.S. 948 (2005). “Where a party seeks
reconsideration on the ground of manifest injustice, it cannot prevail unless it
demonstrates that any injustice is ‘apparent to the point of being almost indisputable.’”
Griffin v. United States, 96 Fed. Cl. at 7 (quoting Pac. Gas & Elec. Co. v. United States,
74 Fed. Cl. 779, 785 (2006), aff’d in part, rev’d in part on other grounds, 536 F.3d 1282
(Fed. Cir. 2008)). “A court, therefore, will not grant a motion for reconsideration if the
movant ‘merely reasserts . . . arguments previously made . . . all of which were carefully
considered by the court.’” Ammex, Inc. v. United States, 52 Fed. Cl. at 557 (emphasis in
original) (quoting Principal Mut. Life Ins. Co. v. United States, 29 Fed. Cl. 157, 164 (1993),
aff’d, 50 F.3d 1021 (Fed. Cir.), reh’g denied, en banc suggestion declined (Fed. Cir.
1995)); see also CanPro Invs. Ltd. v. United States, 131 Fed. Cl. at 531; Griffin v. United
States, 96 Fed. Cl. at 7; Bowling v. United States, 93 Fed. Cl. 551, 562 (discussing RCFC


                                             11
        Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 12 of 20



59(a) and 60(b)), recons. denied (2010); Webster v. United States, 92 Fed. Cl. at 324
(discussing RCFC 59(a) and 60(b)); Pinckney v. United States, 90 Fed. Cl. 550, 555
(2009); Tritek Techs., Inc. v. United States, 63 Fed. Cl. at 752. “A motion for
reconsideration is not intended . . . to give an unhappy litigant an additional chance to
sway the court.” Stueve Bros. Farms, LLC v. United States, 107 Fed. Cl. 469, 475 (2012)
(internal quotations omitted; ellipse in original). “It is not sufficient for plaintiffs to reassert
the same arguments they made in earlier proceedings, nor can plaintiffs raise new
arguments that could have been made earlier.” Lee v. United States, 130 Fed. Cl. at 252;
see also Cyios Corp. v. United States, 124 Fed. Cl. at 113 (rejecting protestor’s argument
raised for the first time in its motion for reconsideration); CANVS Corp. v. United States,
116 Fed. Cl. 294, 300 (2014) (“[A] party may not raise an issue for the first time on
reconsideration when the issue was available to be litigated at the time the complaint was
filed.” (internal quotation marks and citation omitted)).

        In sum, it is logical and well established that, “a motion for reconsideration ‘should
not be based on evidence that was readily available at the time the motion was heard.’”
Johnson v. United States, 127 Fed. Cl. 661, 664 (2016) (quoting Seldovia Native Ass’n
Inc. v. United States, 36 Fed. Cl. at 594). “‘Post-opinion motions to reconsider are not
favored . . . especially where a party has had a fair opportunity to litigate the point in
issue.’” Wagstaff v. United States, 118 Fed. Cl. 172, 175 (quoting Aerolease Long Beach
v. United States, 31 Fed. Cl. 342, 376, aff’d, 39 F.3d 1198 (Fed. Cir. 1994)), aff’d, 595
F. App’x 975 (Fed. Cir. 2014).

        The Castillo and Menendez plaintiffs seek reconsideration of the court’s June 29,
2018 Opinion pursuant to RCFC 59(a), and of the court’s July 2, 2018 judgments entered
in Castillo and Menendez pursuant to RCFC 60(b), on the ground that the court committed
“clear error” resulting in “manifest injustice” when the court concluded that both sets of
plaintiffs do not own any of the land underlying the railroad corridor.5 The Castillo and
Menendez plaintiffs specifically argue that the centerline presumption was not rebutted in
the above-captioned cases because “[t]he government did not show that the Merwitzer
and Moss families ‘clearly reserved title’ to the fee estate in the land under the railroad
right-of-way.” The Castillo and Menendez plaintiffs, however, have already argued in their
reply briefs in support of their motions for summary judgment, filed prior to the court’s
June 29, 2018 Opinion, that the government had not demonstrated a “clear intent” by the
Mosses and Merwitzers to reserve the land under the railroad corridor. In arriving at its
June 29, 2018 Opinion, however, the court did not find the Castillo and Menendez
plaintiffs’ position persuasive. This court found that the government had sufficiently
established that the Mosses and Merwitzers did not intend to pass title to their grantees
to the land underlying the railroad corridor based on the exclusionary language in the
subdivision plats, which the government had attached to its cross-motions for summary
judgment in Castillo and Menendez. See Castillo et al.; Menendez et al. v. United States,
138 Fed. Cl. at 739, 742. In order to succeed on a motion for reconsideration, parties
cannot simply reassert the same arguments they made in earlier proceedings. See Lee
v. United States, 130 Fed. Cl. at 252. The Castillo and Menendez plaintiffs’ recycled
5 The Castillo and Menendez plaintiffs’ motions for reconsideration do not differentiate
regarding their arguments pursuant to RCFC 59(a) or to RCFC 60(b).

                                                12
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 13 of 20



argument that the government failed to establish that the Mosses and Merwitzers clearly
intended to reserve title to the railroad corridor does not justify reconsideration of the
court’s June 29, 2018 Opinion, pursuant to RCFC 59(a), or of the judgments entered in
Castillo and Menendez on July 2, 2018, pursuant to RCFC 60(b).

         The Castillo and Menendez plaintiffs then argue that the chains-of-title for plaintiff
Reinaldo Castillo and plaintiff Nelson Menendez, which plaintiffs submitted to the court
after the court issued its June 29, 2018 Opinion, “demonstrate that the Moss and
Merwitzer families did not ‘clearly reserve title’ to the land under the railroad right-of-way
easement.” As an initial matter, the chains-of-title are public records and, therefore, were
available to the Castillo and Menendez plaintiffs when they briefed the motions for
summary judgment, which led to the June 29, 2018 Opinion, and should not have been
left for a post-decision motion for reconsideration. As previously stated, “a motion for
reconsideration should not be based on evidence that was readily available at the time
the motion was heard.” Johnson v. United States, 127 Fed. Cl. at 664 (internal quotation
marks omitted). To the extent that the court would, however, considered the chains-of-
title, the chains-of-title lend support to the court’s June 29, 2018 conclusion that none of
the plaintiffs in the above-captioned cases own the land underlying the railroad corridor.
According to chains-of-title, Louis Merwitzer, predecessor-in-interest to the nine Castillo
plaintiffs, each of whom own a discrete parcel of land in the Zena Gardens subdivision,
never obtained title to the railroad corridor. In 1945, by written deed, Mr. Merwitzer
obtained title to the land which now comprises the Zena Gardens subdivision, and,
notably, the written deed excluded from the conveyance the “strip of land” underlying the
railroad corridor bordering present day Zena Gardens. The 1945 deed described the land
conveyed as the southeast quarter of the southeast quarter of Section 2, Township 54
South, Range 40 East:

                                         Less

        That certain strip of land off the Westerly portion of the above described
        property, more particularly described as follows: Said strip being bounded
        on the West by the West boundary line of above mentioned fractional part
        of said section, on the East by a line parallel to and 50 feet East of Center
        line of the Okeechobee-Miami Extension of the Florida East Coast Railway
        as surveyed, and located, and on the North and South by the respective
        boundary lines of said aforementioned fractional part of said Section, said
        strip being 25.33 feet wide at the North end and 1.2 Feet wide at the South
        end, containing in all 0.41 acres more or less

                                     and subject to

        That part off the Easterly portion and the Southerly portion of the a [sic]
        above described land that may have been dedicated previously for street
        or road purposes.




                                              13
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 14 of 20



(emphasis added). Therefore, because Mr. Merwitzer did not receive title to the land
underlying the railroad corridor, the nine Castillo plaintiffs, as successors-in-interest to
Mr. Merwitzer, could not have received title to the land underlying the railroad corridor.

        Similarly, Erving Moss, predecessor-in-interest to the ten Castillo plaintiffs and
three Menendez plaintiffs, each of whom own a discrete parcel of land in the Princess
Park Manor, never obtained title to the railroad corridor. In 1949, by written deed, Mr.
Moss obtained title to the land which now comprises the Princess Park Manor subdivision.
The 1949 deed did not include the land underlying the railroad corridor bordering present
day Princess Park Manor. The 1949 deed noted that the land conveyed was “East of the
Florida East Coast right-of-way” and also “[t]he West one-half of the Northeast quarter of
the Southeast quarter less the Florida East Coast Right-of-Way. . . .” Thus, because Mr.
Moss was not conveyed title to the railroad corridor, the ten Castillo and three Menendez
plaintiffs could not have been conveyed title to the railroad corridor.

        The Castillo and Menendez plaintiffs also argue that the court incorrectly
interpreted the excepting language in the Zena Gardens and Princess Park Manor plats.
The Castillo and Menendez plaintiffs argue that “[t]he description of the property
conveyed in the Zena Garden [sic] and Princess Park Manor plats is rightly understood
under Florida law and land title standards as a conveyance of the entire fee estate subject
to the existing railroad easement.” (emphasis in original). The Castillo and Menendez
plaintiffs did not argue that the excepting language in the Zena Gardens and Princess
Park Manor subdivision plats means that each subdivision is “subject to” the railroad right-
of-way in their earlier filed motions for summary judgment and reply briefs which led to
the June 29, 2018 Opinion of the court. As previously noted, “a party may not raise an
issue for the first time on reconsideration when the issue was available to be litigated.”
CANVS Corp. v. United States, 116 Fed. Cl. at 300 (internal quotation marks omitted);
see also Lee v. United States, 130 Fed. Cl. at 252. Thus, the Castillo and Menendez
plaintiffs’ newly raised arguments that the excepting language in the Zena Gardens and
Princess Park Manor plats means that the subdivision is “subject to” the railroad right-of-
way is not a basis for reconsideration of the court’s June 29, 2018 Opinion, pursuant to
RCFC 59(a), or of the judgments entered in Castillo and Menendez on July 2, 2018,
pursuant to RCFC 60(b). See Cyios Corp. v. United States, 124 Fed. Cl. at 115 (declining
to consider plaintiff’s new argument on a motion for reconsideration when plaintiff failed
to make the argument in its motion for judgment on the administrative record).

        Moreover, the Castillo and Menendez plaintiffs do not sufficiently support their
argument that the excepting language contained in the plats means that the Castillo and
Menendez plaintiffs’ properties were “subject to” the Florida East Coast Railway’s right-
of-way. Instead of citing to Florida State law as support that the exclusionary language in
the plats means “subject to” an existing right-of-way, the Castillo and Menendez plaintiffs
cite to paragraph five of the declaration of Christopher Smart, a Florida real estate
attorney, which was submitted to the court for the first time as an attachment to the
Castillo and Menendez plaintiffs’ motions for reconsideration. Paragraph five of the Smart
declaration states that:



                                            14
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 15 of 20



       [T]he centerline presumption . . . in Florida means that a conveyance by lot
       and block number carries with it the interest in any abutting right of way
       subject to the right of way easement or dedication. When the right-of-way
       easement or dedication is vacated, then the owner of the lot owns to the
       centerline of the right-of-way free and clear of any easement or dedication.

        The above-quoted paragraph from Mr. Smart’s declaration regarding the centerline
presumption, however, does not support the Castillo and Menendez plaintiffs’ proposition
that the excepting language in the plats means that the land conveyed was “subject to”
the railroad right-of-way. The above-quoted paragraph from Mr. Smart’s declaration does
not discuss the meaning of the excepting language in the plats at issue. The Castillo and
Menendez plaintiffs agree that “[t]his Court must apply Florida property law in the same
manner Florida’s Supreme Court would apply Florida law. . . . [A] federal court . . . must
defer to the interpretation of the highest state court.” Any explanation or interpretation
offered by Mr. Smart as to how the centerline presumption should be applied in the above-
captioned cases, however, is not binding on this court. It is the role of the court to interpret
and apply Florida State law in the above-captioned cases, as interpreted by the Florida
courts. See Chi. Coating Co., LLC v. United States, 892 F.3d 1164, 1170 (Fed. Cir. 2018)
(“[W]e must apply the law of the state where the property interest arises.”); see also Info.
Sys. & Networks Corp. v. United States, 136 Fed. Cl. 34, 37 (2018) (“[I]t is the role of the
court and not the role of the experts to opine on the law.”).

         The Castillo and Menendez plaintiffs also cite to other paragraphs of Mr. Smart’s
declaration and to the declaration of Dale Whitman, a professor of property law, which
also was presented to the court for the first time as an attachment to the Castillo and
Menendez plaintiffs’ motions for reconsideration. Mr. Smart’s declaration states that “[t]he
provision in the dedicatory language of the Princess Park Manor plat lessing out the right-
of-way of the Okeechobee-Miami extension of the Florida East Coast Railway is . . . . an
expression that the right-of-way is not part of the plat.” Mr. Smart’s declaration further
states that “[t]he provision in the dedicatory language of the Zena Gardens plat excepting
the right-of-way of the Okeechobee-Miami extension of the Florida East Coast Railway is
. . . . an expression that the right-of-way is not part of the plat.” Similarly, Mr. Whitman’s
declaration notes that “[t]he language in the Zena Gardens plat ‘excepting’ the railroad
corridor is merely stating that the railroad corridor is not part of the subdivision – which of
course, it is not.”6 Even assuming the court would have afforded any weight to these
declarations, which plaintiffs submitted to the court after the court issued its June 29, 2018
Opinion, the statements made by Mr. Smart and Mr. Whitman do not change the court’s
June 29, 2018 conclusion. As the court noted in its June 29, 2018 Opinion:

       Under Florida law, when a party takes title by reference to a “recorded plat,”
       “all restrictions, easements, and reserved rights that appear on the plat are
       incorporated in the instruments of conveyance as if though the same had
6 Mr. Whitman’s declaration, without explanation, does not reference or discuss the
exclusionary language contained in the Princess Park Manor subdivision, the second
subdivision plat at issue in the above-captioned cases and relevant to the takings claims
for the majority of the plaintiffs in Castillo and Menendez.

                                              15
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 16 of 20



       been recited in the instruments.” Peninsular Point, Inc. v. South Georgia
       Dairy Co–op, 251 So. 2d at 693; see also McCorquodale v. Keyton, 63
       So. 2d 906, 910 (Fla. 1953); Miami-Dade County v. Torbert, 69 So. 3d 970,
       973 (Fla. Dist. App. Ct. 2011) (“If a landowner plats or subdivides his land
       into lots or blocks, lays off streets and other public ways, designates
       portions of the land [as] parks, playgrounds, and similar facilities and then
       conveys lots with reference to the plat, he is bound by the plat and
       representations he has made.”).

Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 738-39. Because all of
the plaintiffs in the above-captioned cases took title to their individual parcels of land by
reference to either the Zena Gardens or Princess Park Manor plats, plaintiffs are bound
by their respective plat’s restrictions and representations as if contained in their respective
deeds. See id. As Mr. Smart and Mr. Whitman recognized in their declarations, the plats
at issue excluded the railroad corridor. Therefore, the Castillo and Menendez plaintiffs
could not have taken title to the land underlying the railroad corridor, which was
specifically excluded from the subdivision plats.

       The Castillo and Menendez plaintiffs then argue that the court’s “premise” “that the
centerline presumption is inapplicable or is rebutted whenever the relevant boundary is
described or depicted as the edge (and not the center) of the adjoining right-of-way” is
“incorrect because it effectively nullifies the centerline presumption and the strip-and-gore
doctrine.” As an initial matter, although not previously raised by the Castillo and
Menendez plaintiffs in their earlier motions for summary judgment and only briefly
referenced in their reply briefs in support of their motions for summary judgment prior to
the court’s June 29, 2018 Opinion, this court nonetheless addressed the “strip-and-gore
doctrine” in its June 29, 2018 Opinion and stated, the doctrine:

       “has been explained as follows: ‘The presumption is that a deed to a railroad
       or other right of way company (pipeline company, telephone company, etc.)
       conveys a right of way, that is, an easement, terminable when the acquirer’s
       use terminates, rather than a fee simple.’” Rogers v. United States, 184
       So. 3d at 1097-98 (quoting Penn Central Corp. v. U.S. R.R. Vest Corp., 955
       F.2d 1158, 1160 (7th Cir. 1992)).

Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 737 n.11. Underlying the
“strips-and-gore doctrine” is the premise that “[t]ransaction costs are minimized by
undivided ownership of a parcel of land, and such ownership is facilitated by the automatic
reuniting of divided land once the reason for the division has ceased.” Rogers v. United
States, 184 So. 3d at 1098 (quoting Penn Cent. Corp. v. U.S. R.R. Vest Corp., 955 F.2d
at 1160). The parties did not dispute in their cross-motions for summary judgment in the
above-captioned cases whether the interest obtained by the Florida East Coast Railway
was an easement or fee simple. The parties agreed that the Florida East Coast Railway
only obtained an easement in the railroad corridor through four separate condemnation
proceedings in Dade County Circuit Court in the 1920s. Thus, even if the Castillo and



                                              16
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 17 of 20



Menendez plaintiffs could now raise the “strip-and-gore doctrine,” the doctrine does not
aid plaintiffs in proving their takings claims.

       The court did not conclude in its June 29, 2018 Opinion, as the Castillo and
Menendez plaintiffs suggest, that “the centerline is inapplicable or is rebutted whenever
the relevant boundary is described or depicted as the edge (and not the center) of the
adjoining right-of-way.” The court explained in its June 29, 2018 Opinion,

       under Florida law, the center line presumption can be rebutted, for example,
       by evidence that the grantor did not own the land underlying the easement
       at issue, or, if there was ownership of such land, evidence that the grantor
       clearly reserved title to the land, such that the adjoining landowner would
       have no interest in the easement.

Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 738. This court then
concluded that the centerline presumption was rebutted in the above-captioned cases
because the original subdivision owners “did not intend to pass title to the railroad corridor
to the grantees of the subdivision parcels” because the language in the subdivision plats
excepted the strip of land underlying the railroad corridor from the subdivision. See id. at
740, 742. This court noted that none of the Castillo and Menendez plaintiffs’ parcels
extended onto the railroad corridor as support for its conclusion that the subdivision plats
did not include the railroad corridor. See id. at 740, 741. Thus, the court did not conclude
that the centerline presumption is rebutted simply because a subdivision plat displays a
party’s property as extended to the edge of the disputed right-of-way.

       The Castillo plaintiffs also argue that the court “clearly erred when it granted
summary judgment” in favor of defendant regarding the portion of the railroad corridor
obtained by condemnation because the government did not move for summary judgment
as to this portion of the railroad corridor.7 In Castillo, defendant moved for summary
judgment as to the portion of the railroad corridor obtained through the Holman deed and
not to the portion of the railroad corridor obtained through four separate condemnation
proceedings in 1924.8 See id. at 721. As a judge of this court explained:

       [A] court may . . . grant summary judgment in favor of the nonmoving party.
       See Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986) (“[Under Fed. R.
       Civ. P. 56], district courts are widely acknowledged to possess the power to
       enter summary judgments sua sponte, so long as the losing party was on
       notice that [it] had to come forward with all of its evidence”); Massey v. Del

7 In Menendez, defendant moved for summary judgment as to the portions of the railroad
corridor obtained by condemnation. The Menendez plaintiffs do not raise this argument
in their motion for reconsideration of the court’s June 29, 2018 Opinion and of the July 2,
2018 judgment entered in Menendez.
8In Castillo, the court granted summary judgment in favor of defendant as to the Holman
deed. Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at 734. The Castillo
plaintiffs do not seek reconsideration regarding the Holman deed.

                                             17
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 18 of 20



       Labs., Inc., 118 F.3d 1568, 1572 (Fed. Cir. 1997) (“In many cases, where
       the factual record has been well developed before the summary judgment
       stage, the grant of summary judgment to the non-movant may well be the
       most efficient manner to decide a case.”); 10A Charles Alan Wright, Arthur
       R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2720 (2008).
       Whenever a court believes that the nonmoving party is entitled to judgment,
       the court must first ensure that the original movant has had an adequate
       opportunity to show that there is a genuine issue and that the opponent is
       not entitled to judgment as a matter of law. 10A Federal Practice and
       Procedure § 2720. A court will view all inferences drawn from the underlying
       facts in a light most favorable to the party against whom summary judgment
       is to be entered. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
       U.S. 574, 587 (1986).

U.S. Sur. Co. v. United States, 83 Fed. Cl. 306, 309–10 (2008); see also D Three Enters.,
LLC v. SunModo Corp., 890 F.3d 1042, 1048 (Fed. Cir. 2018) (“So long as the losing
party was on notice that it had to come forward with all of its evidence, a sua sponte grant
of summary judgment may be appropriate.” (interpreting Fed. R. Civ. P. 56(f) (2018)));9
Parking v. United States, 72 Fed. Cl. 151, 157 (2006) (granting summary judgment sua
sponte in favor of plaintiff).

        The Castillo plaintiffs moved the court for summary judgment as to the portion of
the railroad corridor obtained by condemnation, and argued that there was no genuine
issue of material fact on this issue. Defendant responded to plaintiffs’ motion for summary
judgment, and argued that the subdivision plats for the subdivisions in which plaintiffs’
parcels were located, and which defendant submitted with its response brief, rebutted the
centerline presumption. Defendant also argued that

       [t]he plain language of the plat stated that the subdivision developers owned
       specific land that did not include the railroad corridor. Therefore, if the
       subdivision developer as the predecessor-in-interest to Plaintiffs did not
       own any portion of the railroad corridor as presented by their plats, then
       Plaintiffs cannot be the current owner of this land, especially since all of the
       Plaintiffs’ deeds refer back to these recorded plats.



9 As  this court noted in its June 29, 2018 Opinion, “Rule 56 of the United States Court of
Federal Claims Rules (RCFC) is similar to Rule 56 of the Federal Rules of Civil Procedure
in language and effect.” Castillo et al.; Menendez et al. v. United States, 138 Fed. Cl. at
722. Because RCFC 56 is similar to Fed. R. Civ. P. 56, this court may rely on cases
interpreting Fed. R. Civ. P. 56. See Progressive Indus., Inc. v. United States, 888 F.3d
1248, 1253 (Fed. Cir. 2018) (“As we have stated before, ‘[t]he precedent interpreting the
Federal Rules of Civil Procedure applies with equal force to the comparable Rules of the
Court of Federal Claims.’” (quoting Kraft, Inc. v. United States, 85 F.3d 602, 605 n.6 (Fed.
Cir.), opinion modified on other grounds on denial of reh’g, 96 F.3d 1428 (Fed. Cir.
1996))).

                                             18
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 19 of 20



The Castillo plaintiffs argued in their reply brief to their motion for summary judgment that
the subdivision plats did not overcome the presumption that the plaintiffs owned to the
center of the land underlying the railroad corridor obtained by condemnation. The court,
however, disagreed with the Castillo plaintiffs, finding that the subdivision plats not only
rebutted the centerline presumption, but also established that the plaintiffs could not own
the land underlying the railroad corridor. See Castillo et al.; Menendez et al. v. United
States, 138 Fed. Cl. at 740, 742. Even though defendant did not move for summary
judgment as to the portion of the railroad corridor obtained through condemnation, the
Castillo plaintiffs had adequate notice and opportunity to argue to the court as to why the
subdivision plats did not preclude their takings claims. The court’s June 29, 2018 Opinion
granting summary judgment in favor of defendant regarding the portion of the railroad
corridor obtained through condemnation was not in error so as to require the court to
reconsider its June 29, 2018 Opinion, pursuant to RCFC 59(a), or the judgment entered
on July 2, 2018 in Castillo, pursuant to RCFC 60(b). See U.S. Sur. Co. v. United States,
83 Fed. Cl. at 310 (awarding summary judgment sua sponte to defendant when plaintiff
was aware that there was only one legal issue pending before the court and when plaintiff
argued the very point in its motion for summary judgment).

        The Castillo and Menendez plaintiffs finally argue in their motions for
reconsideration that “to the extent this Court believes ‘there is a substantial ground for
difference of opinion,’” on whether the “owners of these plats held title to the centerline of
the land encumbered by the right-of-way easement,” this court should “consider issuing
an interlocutory order to the Federal Circuit with a request that the Federal Circuit certify
this question to the Florida Supreme Court. This would provide the most judicially-efficient
manner to obtain a final resolution to this question of Florida state law.” Pursuant to
Florida State law, it appears correct that this court cannot certify a question of law to the
Supreme Court of Florida. See Fla. R. App. P. 9.150(a) (2018). Florida State law indicates
that only “the Supreme Court of the United States or a United States court of appeals may
certify one or more questions of law to the Supreme Court of Florida if the answer is
determinative of the cause and there is no controlling precedent of the Supreme Court of
Florida.” Id. The Castillo and Menendez plaintiffs’ request for an interlocutory Order will
not be granted. The Castillo and Menendez cases are closed, with judgment having been
entered in both cases on July 2, 2018. The Castillo and Menendez plaintiffs have not
presented this court with any grounds for re-opening those judgments in the above-
captioned cases.




                                             19
       Case 1:16-cv-01624-MBH Document 47 Filed 10/30/18 Page 20 of 20



                                     CONCLUSION

        In sum, the Castillo and Menendez plaintiffs have not presented this court with any
proper grounds to reconsider its June 29, 2018 Opinion or the July 2, 2018 judgments
entered in Castillo and Menendez. Therefore, the Castillo plaintiffs’ motion for
reconsideration pursuant to RCFC 59(a) and RCFC 60(b) is DENIED, and the Menendez
plaintiffs’ motion for reconsideration pursuant to RCFC 59(a) and RCFC 60(b) also is
DENIED.

      IT IS SO ORDERED.

                                                     s/Marian Blank Horn
                                                     MARIAN BLANK HORN
                                                              Judge




                                            20
